R-352


                  THEA~TORNEYGENERAL

                                OP     TEXAS

PRICE  DANIEL
ATTORNEYGENERAL




Hon. L. A. Woods
State Superintendent of Public Instruction
Department of Education
Austin, Texas                    Opinion NO. v-181
Attention:        Hon. T. M. Trlmble,     Re:   Election of consolidated
                  First Assistant               independent school district
                                                trustees when district's
                                                area is comprised of two
                                                former independent school
                                                districts.
Dear Sir:
         We refer to your letter of April 9, 1947, acknowledged
by the Attorney General on April 15, 1947, wherein you request an
opinion from this Department concerning a consolidated lndepend-
ent school district trustee election and wherein the facts sub-
mitted are, in substance, as follows:
          Two independent school districts were legally
     consolidated in 1946 in accordance with the provl-
     slons of Article 2806, V.C.S., as amended by Acts
     1945, 49th Legislature, Ch. 264, page 416.
          Article 2806, as amended, provides in part:
          ,f
           . . . provided, if two (2) or more independent
     school districts are Included In such consolldatFon
     the consolidated district shall bear the name as pre-
     scribed in the petitions for consolidation but such
     name shall include the words 'Consolidated Indepen-
     dent School District,' but the board of trustees of
     the independent school district having the greatest
     number of scholastics at the time of such consolida-
     tion shall serve as the board of trustees of the con-
     solidated district until the next regular election of
     trustees, as prescribed by general law, at which
     time the consolidated district shall elect a board of
     seven (7) trustees, at least two (2) of which trustees
     shall be elected from the area of each former inde-
     pendent dlstrlct included -insaid consolidation, whose
     powers, duties, and terms of office shall‘be in accord-
     ance with the provisions of the general laws as they
Hon. L. A. Woods, page 2


    now exist or may hereafter be enacted; . e ."
         The trustees of the larger district have held
    over as provided by law and seven trustees are to
    be selected by an election on the first Saturday in
    April, 1947.
         In the two districts involved, there are ten
    candidates for the board of trustees, nine of whom
    reside In one of the former independent school dls-
    tricts and only one of whom resides in the other in-
    dependent school district.
         Query: Which trustees shall be declared elect-
    ed? If the candidate from the other independent
    school district gets the lesser number of votes, is
    he mandatorily elected, or are the seven candidates
    who receive the largest number of votes elected
    trustees of the new board?
         In Oplnlon No. o-6989, attached hereto, this Department
advised that, when under Article 2806, V.C.S., as amended by the
49th Legislature, one or more common school distrkts are con-
solidated together with one or more independent school districts,
the consolidated district constitutes an independent school dls-
trict and has the rights and privileges granted to independent
school districts by the laws of this State, It was also pointed
out therein that Section 3 of Article 2774a, V.C.S., applies to
all consolidated districts both common and Independent, except
asmodified by Article 2806, V.C.S., as amended.
         Under Article 2806, as amended, when independent school
districts are consolidated together, the new district constitutes
a 'Consolidated Independent School District," and has all the
rights and privileges granted to Independent school districts by
the laws of this State. The trustees of the independent school
district having the greatest number of scholastics at the time
of consolidation shall serve as the Board of Trustees of the
consolidated district until the next regular election of Trustees
as prescribed by the general laws applicable thereto, the same
being Article 2776, V.C.S., which provides the election procedure
for independent school district trustees, and Article 2774a,
Section 3, V.C.S., as modified by Article 2806, as amended, which
specifically governs the election and terms of office of consol-
idated school district trustees.
         Since Articles 2806, as amended, and 2774a, Section 3,
expressly provide for the election of trustees of consolidated
independent school districts, Article 2777, V.C.S., has no appli-
cation to the instant question, the latter statute being applica-
.   .   ..T.




        Hon. L. A. Woods, page 3           v-181



        ble only to the election of trustees of independent school dis-
        tricts.
                 When a new consolidated district contains at least two
        former independent school districts, Article 2806, as amended,
        expressly provides that at the next regular election of trustees,
        as-prescribed by the general law, the consolidated district shall
        elect seven trustees "at least two (2) of which trustees shall
        be elected from the area of each former Independent district in-
        cluded in said consolidation." We think the statutory provision,
        above quoted, is clear, free from ambiguity, and there is no
        necessity for a construction thereof. The intent of the Leglsla-
        ture Is plain that when two or more independent school districts
        are consolidated together to form a consolidated independent
        school district, the school areas of each of those former lnde-
        pendent districts shall have representation on the Board of
        Trustees of the consolidated independent school district to the
        extent of at least two trustees.
                 We believe the provisions of the statutes, as above
        noted and discussed, govern the election and terms of office of
        trustees of consolidated independent school districts of the
        type in question. Accordingly, in answer to your question, we
        are of the opinion that those five of the nine candidates who
        received the largest number of votes at the recent trustee elec-
        tion, and who are from that former independent school district
        area, now a part of the new consolidated district, are elected
        as trustees of the consolidated board. Further, the one candi-
        date receiving votes and being from the remaining former inde-
        pendent school district area, now a part of the consolidated
        district, is elected as an unopposed candidate. The area of the
        latter former independent school district being entitled.to a
        representation on the consolidated district board of two mem-
        bers, under the provisions of Article 2806, as amended, if fol-
        lows that there is a vacancy on the board, which vacancy may be
        filled by remaining members of the board, the board appointing as
        member a person from the area entitled to a representation of at
        least two members.
                                     SUMMARY
                    In the first election of trustees for a consoli-
               dated independent school district, consolidated under
               the provisions of Article 2806, V.C.S., as amended,
               at least two trustees must be elected from each for-
               mer independent school district. Where nine candi-
               dates are from the area of one of the former Fndepend-
               ent school districts and only one candidate from the
               area of the remaining former independent school dis-
               trict, the five persons from the area having nine can-
Hon. L. A. Woods, page 4        v-181


    didates who receive the largest number of votes,
    are elected as trustees of the consolidated dis-
    trict board. The one candidate from the area of
    the remaining former independent school district
    is elected as a member of said board. The
    seventh place must be filled by a new election
    or appointment of a trustee from the area with
    only one representative on the board.
                            Very tr4ly yours,
                       ATTORNEY GENERAL OF TEXAS
                            By s/Chester E. Ollison
                                 Chester E. OlZison
                                 Assistant
CEO:wb:djm:erc:sl:wc

APPROVED MAY 5, 1947
s/Price Daniel
ATTORNEY GENERAL OF TEXAS